Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 16, 2021 has been entered.

Detailed Action
	This action is in response to the papers filed July 16, 2021. 

Election/Restrictions
Applicant has elected without traverse the invention of Group I, claim(s) 1, 5, 12, 15, 16, 23, 30, 36-37, 40-41, 44, 49-52, 54-57, 59-64, and 67-69, drawn to a method for delivering a complex of two or more molecules into a cell, the method comprising passing a cell suspension through a constriction, wherein said constriction deforms the cell, thereby causing a perturbation of the cell such that the complex of molecules enters the cell, wherein said cell suspension is contacted with the complex of molecules.

Within Group I, Applicant has elected the following species, wherein:
i) the alternative functional properties of the complex is recited in Claim 5, wherein the two molecules in the complex have a binding affinity ranging from 1 micromolar to 1 picomolar;
ii) the alternative method step is contacting the cell suspension with the complex before, after, and/or at the same time as the cell suspension passes through the constriction, as recited in Claim 41; 
iii) the alternative complex component molecules comprises one or more polypeptides, as recited in Claims 36(a); 
iv) the alternative target host cell is eukaryotic, as recited in Claim 51;
v) the alternative device constriction configuration (pore vs channel) is a microfluidic channel, as recited in Claims 56 and 67; and 
vi) the alternative device constriction size has a width of about 3-8 microns, and a length of about 10 or about 30 microns, as recited in Claim 64. 

Amendments
           Applicant's response and amendments, filed July 16, 2021, to the prior Office Action is acknowledged. Applicant has cancelled Claims 2-11, 13-14, 17-22, 24-29, 31-36, 38-39, 42-43, 
Claims 1, 12, 15-16, 23, 30, 37, 40-41, 44, 49-52, 54-57, 59-64, 67-69, and 74-75 are pending. 
	Claims 12, 15-16, 23, 30, 37, 40, 44, 52, 54-55, 57, 59-63, 68-69, and 74 are pending but withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a non-elected invention, there being no allowable generic or linking claim. 
	Claims 1, 41, 49-51, 56, 64, 67, and 75 are under consideration. 

Priority
This application is a 371 of PCT/US2017/013055 filed on January 11, 2017. Applicant’s claim for the benefit of a prior-filed application provisional application 62/277,858 filed on January 12, 2016 under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/277,858 filed on January 12, 2016 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application, as the application is silent to each of the embodiments recited in newly submitted Claim 75. 
Support for Claim 75 may be found in PCT/US2017/013055 filed on January 11, 2017.
Accordingly, the effective priority date of Claim 75 is granted as January 11, 2017. 


If applicant believes the earlier applications provide support for this disclosure, applicant should point out such support with particularity by page and line number in the reply to this Action.

Information Disclosure Statement
Applicant has filed an Information Disclosure Statement on July 16, 2021 that has been considered. 
The signed and initialed PTO Forms 1449 are mailed with this action. 

The Examiner cites below Heller et al (Adv. Materials 17: 2793-2799, 2005), cited by Applicant's own prior art (Sharei et al, PNAS 110(6): 2082-2087, 2013; of record in IDS).
	Applicant is reminded of their duty to disclose information material to patentability. See MPEP §2001 and 37 C.F.R. 1.56.
et seq.), a copy of the Applicant's own publication(s) are not provided with the instant Office Action because it is presumed that Applicant has a copy of their own publications, as such is routine practice in the art, and that Applicant has provided their representative with a copy of said publications to establish a prosecution record. However, if Applicant’s representative insists upon receiving a copy of the entire references, then the Examiner will make attempts to provide it in the next Office Action.
The individuals covered by 37 CFR 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question. As set forth by the court in Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972):
[W]e think that it is unfair to the busy examiner, no matter how diligent and well informed he may be, to assume that he retains details of every pending file in his mind when he is reviewing a particular application . . . [T]he applicant has the burden of presenting the examiner with a complete and accurate record to support the allowance of letters patent.
See MPEP §2001.06(b).

Claim Rejections - 35 USC § 112
1. 	The prior rejections of Claim 5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, and under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, are withdrawn in light of Applicant’s cancellation of the claim, which the Examiner finds persuasive. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

2. 	Claims 1, 41, 49-51, 56, 64, 67, and 75 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Sharei et al (WO 13/059343; of record) in view of Sarkar et al (PLoS ONE 6(12): e28881, 2011).
Determining the scope and contents of the prior art.
With respect to Claims 1 and 67, Sharei et al is considered relevant prior art for having disclosed a method and a system for delivering a complex of two or more molecules into a cell, the method comprising the step of passing a cell suspension through a constriction, 
wherein said constriction deforms the cell, thereby causing a perturbation of the cell such that the complex of molecules enters the cell, and 
wherein said cell suspension is contacted with the complex of molecules (Abstract: Figure 1b).
Sharei et al disclosed wherein the complex of molecules comprises one or more polypeptides (pg 8, line 6, “proteins”), e.g. a complex of two or more molecules may comprise, e.g. fluorescein covalently conjugated BSA (pg 46, lines 24-28). 
Sharei et al disclosed a working example using DNA-wrapped carbon nanotubes (pg 50, lines 24-25), whereby those of ordinary skill in the art previously recognized that the DNA encapsulates the carbon nanotubes non-covalently. Thus, Applicant himself had previously successfully demonstrated the use of the instantly claimed microfluidic platform to introduce macromolecular complexes comprising at least two, structurally distinct molecules non-covalently complexed with each other into the target host cells.


However, prior to the effective filing date of the instantly claimed invention, Sarkar et al is considered relevant prior art for having successfully demonstrated transfection of a complex of two or more molecules into the artisan’s target host cell, to wit, mammalian cells, said protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, and as second polypeptide, to wit, K16ApoE, comprising a portion of Apolipoprotein E, whereby the K16 motif was previously demonstrated to strongly bind to proteins non-covalently (pg 2, col. 1, “the resulting peptide delivered the bound protein into cells”; pg 3, “peptide transporter can non-covalently deliver functional beta-galactosidase in the brain”, col. 2, “stained all cells”; pg 4, col. 1, “the pattern of cellular uptake”).
The specification discloses that the term “polypeptide” is not limited to a minimum length [0050].

Ascertaining the differences between the prior art and the claims at issue, and Resolving the level of ordinary skill in the pertinent art.
People of the ordinary skill in the art will be highly educated individuals such as medical doctors, scientists, or engineers possessing advanced degrees, including M.D.'s and Ph.D.'s. Thus, these people most likely will be knowledgeable and well-read in the relevant literature and have the practical experience in molecular biology and means of introducing or delivering the artisan’s molecule(s) of interest into target host cells. Therefore, the level of ordinary skill in this art is high. 
"A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). "[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle." Id. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ." Id. at ___, 82 USPQ2d at 1396. 

Considering objective evidence present in the application indicating obviousness or nonobviousness.
The focus when making a determination of obviousness should be on what a person of ordinary skill in the pertinent art would have known at the time of the invention, and on what such a person would have reasonably expected to have been able to do in view of that knowledge. This is so regardless of whether the source of that knowledge and ability was documentary prior art, general knowledge in the art, or common sense. M.P.E.P. §2141.
In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988); In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992). See also In re Kotzab, 217 F.3d 1365, 1370, 55 USPQ2d 1313, 1317 (Fed. Cir. 2000) (setting forth test for implicit teachings); In re Eli Lilly & Co., 902 F.2d 943, 14 USPQ2d 1741 (Fed. Cir. 1990) (discussion of reliance on legal precedent); In re Nilssen, 851 F.2d 1401, 1403, 7 USPQ2d 1500, 1502 (Fed. Cir. 1988) (references do not have to explicitly suggest combining teachings); Ex parte Clapp, 227 USPQ 972 (Bd. Pat. App. & Inter. 1985) (examiner must present convincing line of reasoning supporting rejection); and Ex parte Levengood, 28 USPQ2d 1300 (Bd. Pat. App. & Inter. 1993) (reliance on logic and sound scientific reasoning). See MPEP §2144.
Prior to the effective filing date of the instantly claimed invention, it would have been obvious to one of ordinary skill in the art to substitute a first payload comprising proteins complexed with another molecule, e.g. fluorescein covalently conjugated BSA, as disclosed by Sharei et al, with a second payload comprising a first protein non-covalently complexed with a second protein, as taught by Sarkar et al, in a method for delivering a complex of a first polypeptide non-covalently complexed with a second molecule, e.g. a second polypeptide, with a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. M.P.E.P. §2144.07 states "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).” When substituting equivalents known in the prior art for the same purpose, an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). M.P.E.P. §2144.06. An artisan would be motivated to substitute a first payload comprising proteins complexed with another molecule, e.g. fluorescein covalently conjugated BSA with a second payload comprising a first protein non-covalently complexed with a second protein in a method for delivering a complex of a first polypeptide non-covalently complexed with a second molecule, e.g. a second polypeptide, because Sharei et al disclosed that “universal protein delivery can be achieved” (pg 9, lines 7-8), including large proteins (e.g. 500 kDa or more; pg 8, lines 6-7; pg 40, lines 17-22, molecules as large as 3 megaDa (syn. 3000 kDa), whereby the method may be used to “deliver various proteins/peptides of interest” (pg 44, line 17), as the method is “insensitive to protein structure non-covalently complexed with each other into the target host cells.
It is proper to "take account of the inferences and creative steps that a person of ordinary skill in the art would employ." KSR Int'l Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741,82 USPQ2d 1385, 1396 (2007). See also Id. At 1742, 82 USPQ2d 1397 ("A person of ordinary skill is also a person of ordinary creativity, not an automaton.").
It should be noted that the KSR case forecloses the argument that a specific teaching, suggestion, or motivation is required to support a finding of obviousness. See the recent Board decision Ex parte Smith, —USPQ2d—, slip op. at 20, (Bd. Pat. App. & Interf. June 25, 2007) (citing KSR, 82 USPQ2d at 1396) (available at http: www. uspto.gov/web/offices/dcom/bpai/prec/fd071925 .pdf).
With respect to Claim 41, Sharei et al disclosed wherein the cell suspension is contacted with the complex before, after, and/or at the same time as the cell suspension passes through the constriction (Abstract: Figure 1b).
With respect to Claim 56, Sharei et al disclosed wherein the constriction is contained within a microfluidic channel (Abstract; Figure 1b). 
With respect to Claim 51, Sharei et al disclosed wherein the cell suspension comprises eukaryotic cells (pg 5, line 11).
With respect to Claims 49-50, Sharei et al disclosed wherein the cell suspension comprises a purified or mixed cell population (pg 10, line 24, “cells…are purified/isolated or enriched (syn. “mixed”) for the desired cell type).
With respect to Claim 64, Sharei et al disclosed that many cells have a diameter between 5 and 15 microns (pg 3, lines 18), e.g. 4.5, 5, 5.5, 6, or 6.5 microns for processing of single cells (pg 3, line 20). Sharei et al also disclosed the constriction portion of the conduit may be between 40-50 microns (pg 3, lines 14-15), and whereby the length of the constriction point may vary, being adjusted to vary the amount of time that pressure is applied to the cell as it passes through the constriction (pg 19, lines 11-13), e.g. a microchannel device design having a constriction length of 30 microns and a width of 6 microns (pg 19, lines 24-25) or a microchannel device design having a constriction length of 10 microns and a width of 6 microns (pg 37, lines 29). 
With respect to Claim 75, the instant specification discloses that the term “polypeptide” is not limited to a minimum length [0050], the carrier protein may be, for example, an immunoglobulin or apolipoprotein [0081], and the antigen may be a whole, full-length protein [0080]. 
Sarkar et al taught a protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, non-covalently complexed with a second polypeptide, to wit, K16ApoE. Those of ordinary skill in the art immediately recognize that it is biologically 
The cited prior art meets the criteria set forth in both Graham and KSR, and the teachings of the cited prior art provide the requisite teachings and motivations with a clear, reasonable expectation of success. Thus, absent evidence to the contrary, the invention as a whole is prima facie obvious. 

Response to Arguments
Applicant argues that prior to the present invention, it was unclear that a complex associated by one or more noncovalent bonds, as recited in claim 1, would remain stable i) before it enters the cell, and ii) during and after it enters the cell. Before the complex enters the cell, the shear forces in the microfluidic channel could have potentially disrupted the non-covalently associated complex. After the complex enters the cell, it is far from trivial that the complex would maintain its structural integrity and functional activity.
Applicant’s argument(s) has been fully considered, but is not persuasive.
As a first matter, instant claims do not require the non-covalent complex to remain present upon entry into the target cells. All that is required is that the cell suspension be contacted with a complex comprising a first polypeptide non-covalently associated with a second molecule, e.g. a second polypeptide. 
As a second matter, to the extent that Applicant asserts a concern over shear forces in the microfluidic channel, the Examiner notes that the instant claims place no requirement onto the rate at which the cells and/or solution comprising the non-covalent complex flows through said microfluidic channel. 
As a third matter, Sharei et al (Applicant’s own work) disclosed a working example using DNA-wrapped carbon nanotubes (pg 50, lines 24-25). Applicant’s prior art (Sharei et al, PNAS 110(6): 2082-2087, 2013) taught that the DNA-wrapped carbon nanotubes were made per Heller et al (pg 2085, col. 1, citation 37, Adv. Materials 17: 2793-2799, 2005; not cited in an IDS), whereby Heller et al taught that DNA-wrapped carbon nanotubes were made simply by suspending the nanotubes and DNA together (pg 2797, col. 2), whereby the DNA encapsulates the carbon nanotubes non-covalently. Thus, Applicant himself had previously successfully demonstrated the use of the instantly claimed microfluidic platform to introduce macromolecular non-covalently complexed with each other into the target host cells.
As a fourth matter, Applicant’s argument that the shear forces in the microfluidic channel could have potentially disrupted the non-covalently associated complex and/or would have been expected by the ordinary artisan to disrupt the non-covalently associated complex is contradicted per the above-rebuttal, and furthermore by Bessette et al (Anal. Chem. 79: 2174-2178, 2007) who is considered relevant prior art for having taught using a microfluidic device for the purpose of creating non-covalently associated complexes between three molecules, to wit, bacterial cells expressing a peptide, an antibody recognizing said peptide (syn. antigen), and antibody capture beads, as they flow through a microfluidic device (Figure 1). 
See also Durand et al (Anal. Bioanal. Chem. 394: 421-425, 2009) who is considered relevant prior art for having demonstrated the use of a microfluidic device comprising nanochannels of about 10 microns wide and about 7 microns long (Figure 1, legend) to measure formation of non-covalent interactions between a first protein and a second protein (Figures 5-6). 
See also Wang et al (U.S. Patent 7,081,192) who is considered relevant prior art for having disclosed the use of microfluidic devices to detect the formation of non-covalent interactions (e.g. col. 21, lines 6-12, “non-covalent bindings between molecules and microparticle surfaces…, for example, antibody-antigen binding” in said microfluidic device (e.g. Figures 13(b), 14-15).
	Thus, prior to the effective filing date of the instantly claimed invention, those of ordinary skill in the art previously recognized the ability to form and/or maintain non-covalent interactions between a first protein and a second protein in a microfluidic device.

Applicant argues that of skill in the art would have understood that moving complexes associated by non-covalent bonds through microfluidic constrictions would lead to at least some kind of disruption and/or destabilization of these complexes.
Applicant’s argument(s) has been fully considered, but is not persuasive. 
Applicant fails to articulate what constriction dimension would be expected by the ordinary artisan to disrupt or destabilize a protein complex. Sharei et al illustrate that the cell is deformed at the constriction point (Figure 1b), thereby opening pores in the cell membrane (pg 43, lines 15-16) which allows the complex(es) to enter said cell (pg 39, line 11, “delivery of 

Applicant argues that was it was surprising that microfluidic constrictions could be used to deliver the complexes as claimed into a cell while maintaining the structural integrity and functional activity of the complexes.
Applicant’s argument(s) has been fully considered, but is not persuasive. Sharei et al disclosed the protein may be antibody (Figure 31; pg 50, line 22, “antibody delivery”), and that “universal protein delivery can be achieved” (pg 9, lines 7-8), including large proteins (e.g. 500 kDa or more; pg 8, lines 6-7; pg 40, lines 17-22, molecules as large as 3 megaDa (syn. 3000 kDa), are reliably delivered into cells while preserving the integrity and activity of the sensitive payload (pg 8, lines 6-10). Sarkar et al taught a non-covalent complex of a first molecule, to wit, K16ApoE, and a second molecule, to wit, beta-galactosidase, IgG, or IgM. Immunoglobulins such as IgM are only about 550 amino acids in length (http://myplace.frontier.com/~dffix/medmicro/igs.htm; last visited August 5, 2021) and about 150 kDa in size (see attached search note, keywords, “IgG, molecular size”), and thus has a radial dimension of only about 4nm (https://nanocomposix.com/pages/molecular-weight-to-size-calculator#target; last visited August 4, 2021), being 20X smaller than the largest molecules successfully introduced by Sharei. The K16ApoE peptide antigen (16 amino acids) is a mere fraction (less than about 3%) of the IgM, IgG, and/or beta-galactosidase, and thus is negligible in relation to the immunoglobulin itself. Thus, it is unclear how the entry of a complex that is about 1000X smaller than the pore sizes created by Sharei et al would be considered surprising and 

Applicant cites Ye et al (2008) speaking to the formation and stability of non-covalent associations of milk proteins to polysaccharides. 
Applicant’s argument(s) based on Ye et al (2008) has been fully considered, but is not persuasive. Instant claims are enormously broad for the vast multitude of structurally different molecules to be present in the non-covalent complexes, not limited to milk proteins complexed with polysaccharides. As evidenced by Bessette et al, Durand et al, and Wang et al, it is considered that those of ordinary skill in the art would know what pH and ionic strength of the buffer solutions would support formation and stabilization of non-covalent interactions between the artisan’s first and second molecules of interest. 
	
Applicant cites Azarikia et al (2015) speaking to the formation and stability of non-covalent associations being influenced by pH, ionic strength, and ratio and charge densities of the biopolymers. 
Applicant’s argument(s) based on Azarikia et al (2015) has been fully considered, but is not persuasive. Instant claims are enormously broad for each of these parameters, placing no requirement to the combination of these parameters. Instant claims are enormously broad for the vast multitude of structurally different molecules to be present in the non-covalent complexes. As evidenced by Bessette et al, Durand et al, and Wang et al, it is considered that those of ordinary skill in the art would know what pH and ionic strength of the buffer solutions would support formation and stabilization of non-covalent interactions between the artisan’s first and second molecules of interest. 

Applicant cites Wen et al (2017) speaking to the physical forces from constrictions can generate "a mechanical force [that] break[s] down the complexes, which results in smaller size complex particles. There exists a critical shear rate above which the carrier will break down into smaller pieces. Applicant argues that a skilled person would understand that forces within the microfluidic constrictions are much stronger. One skilled in the art would have expected the 
Applicant’s argument(s) based on Wen et al (2017)) has been fully considered, but is not persuasive. Instant claims are not limited to non-covalent nucleic acid/protein complexes, as evidenced by independent Claim 1. Instant claims place no minimal length requirement to the argued nucleic acid. Rather, such may simply be an oligonucleotide, as encompassed by “smaller pieces” per Wen et al. As evidenced by Bessette et al, Durand et al, and Wang et al, it is considered that those of ordinary skill in the art would know what pH and ionic strength of the buffer solutions would support formation and stabilization of non-covalent interactions between the artisan’s first and second molecules of interest. 

Applicant argues that cell membrane surfaces as well as various surfaces within microfluidic systems can carry charges that assert electrostatic attraction or repulsion on components within the complexes, leading to disruption and/or destabilization of the non-covalently associated complexes. The constriction-mediated delivery contemplated by the current application requires the noncovalent complexes to be moved physically across these electrochemical gradients. As described above, the non-covalently associated complexes recited in the claims are typically held together at least in part by electrostatic and ionic interactions.
Applicant’s argument(s) has been fully considered, but is not persuasive. Sharei et al illustrate that the cell is deformed at the constriction point (Figure 1b), thereby opening pores in the cell membrane (pg 43, lines 15-16) which allows the complex(es) to enter said cell (pg 39, line 11, “delivery of material through membrane pores”; pg 40, lines 14-15, “particle’s size….is ability to enter membrane pores”), whereby uptake of the molecules is by diffusion (pg 2, line 17). Sharei et al disclosed the protein may be antibody (Figure 31; pg 50, line 22, “antibody delivery”), and that “universal protein delivery can be achieved” (pg 9, lines 7-8), including large proteins (e.g. 500 kDa or more; pg 8, lines 6-7; pg 40, lines 17-22, molecules as large as 3 megaDa (syn. 3000 kDa), are reliably delivered into cells while preserving the integrity and activity of the sensitive payload (pg 8, lines 6-10). Sarkar et al taught a non-covalent complex of a first molecule, to wit, K16ApoE, and a second molecule, to wit, beta-galactosidase, IgG, or IgM. Immunoglobulins such as IgM are only about 180 kDa (see attached search note, keywords, 20X smaller than the largest molecules successfully introduced by Sharei. The K16ApoE peptide antigen is a mere fraction of the IgM, IgG, and/or beta-galactosidase, and thus is negligible. Thus, it is unclear how the entry of a complex that is about 1000X smaller than the pore sizes created by Sharei et al would be considered surprising and unexpected when Sharei et al disclosed that the target molecules, including an antibody, can simply enter the cells via diffusion upon creation of the pores after the cells have passed through the microfluidic constriction. 

Applicant argues that while Sharei discloses delivery conditions optimized to improve delivery and cell viability, it does not specifically disclose a non-covalently associated complex as a payload.
Applicant’s argument(s) has been fully considered, but is not persuasive. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Sharei et al illustrate that the cell is deformed at the constriction point (Figure 1b), thereby opening pores in the cell membrane (pg 43, lines 15-16) which allows the complex(es) to enter said cell (pg 39, line 11, “delivery of material through membrane pores”; pg 40, lines 14-15, “particle’s size….is ability to enter membrane pores”), whereby uptake of the molecules is by diffusion (pg 2, line 17). Sharei et al disclosed the protein may be antibody (Figure 31; pg 50, line 22, “antibody delivery”), and that “universal protein delivery can be achieved” (pg 9, lines 7-8), including large proteins (e.g. 500 kDa or more; pg 8, lines 6-7; pg 40, lines 17-22, molecules as large as 3 megaDa (syn. 3000 kDa), are reliably delivered into cells while preserving the integrity and activity of the sensitive payload (pg 8, lines 6-10). Sarkar et al taught a non-covalent complex of a first molecule, to wit, K16ApoE, and a second molecule, to wit, beta-galactosidase, IgG, or IgM. The K16ApoE peptide antigen is a mere fraction of the IgM, IgG, and/or beta-galactosidase, and thus is negligible.


Applicant’s argument(s) has been fully considered, but is not persuasive. Applicant is again reminded that the instant claims do not require the non-covalently associated complex to be retained once inside the host cell. 

Applicant argues that Sarkar's use of Kl6ApoE complexed with other proteins relies on the ApoE portion of the fusion protein that binds to low-density lipoprotein receptor (LDLR) which allows "LDLR-mediated transcytosis"
Applicant’s argument(s) has been fully considered, but is not persuasive. The Examiner must determine what is "analogous prior art" for the purpose of analyzing the obviousness of the subject matter at issue. **>"Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed. " KSR International Co. v. Teleflex Inc., 550 U.S. ___, ___, 82 USPQ2d 1385, 1397 (2007). Thus a reference in a field different from that of applicant's endeavor may be reasonably pertinent if it is one which, because of the matter with which it deals, logically would have commended itself to an inventor's attention in considering his or her invention as a whole.< Sarkar et al is considered relevant prior art for having successfully demonstrated transfection of a complex of two or more molecules into the artisan’s target host cell, to wit, mammalian cells, said protein complex composed of a first polypeptide, e.g. beta-galactosidase, IgG, or IgM, and as second polypeptide, to wit, K16ApoE, comprising a portion of Apolipoprotein E, whereby the K16 motif was 

Applicant argues that Sarkar does not describe a typical "transfection" of complexed payloads, and at most disclosed that a receptor-mediated mechanism or a permeabilization motif could facilitate uptake of complex molecules. Sharei does not rely on any receptor mechanisms or special protein motifs within the payload,
Applicant’s argument(s) has been fully considered, but is not persuasive. Sharei et al illustrate that the cell is deformed at the constriction point (Figure 1b), thereby opening pores in the cell membrane (pg 43, lines 15-16) which allows the complex(es) to enter said cell (pg 39, line 11, “delivery of material through membrane pores”; pg 40, lines 14-15, “particle’s size….is ability to enter membrane pores”), whereby uptake of the molecules is by diffusion (pg 2, line 17). Sharei et al disclosed the protein may be antibody (Figure 31; pg 50, line 22, “antibody delivery”), and that “universal protein delivery can be achieved” (pg 9, lines 7-8), including large proteins (e.g. 500 kDa or more; pg 8, lines 6-7; pg 40, lines 17-22, molecules as large as 3 megaDa (syn. 3000 kDa), are reliably delivered into cells while preserving the integrity and activity of the sensitive payload (pg 8, lines 6-10). Sarkar et al taught a non-covalent complex of a first molecule, to wit, K16ApoE, and a second molecule, to wit, beta-galactosidase, IgG, or IgM. The K16ApoE peptide antigen is a mere fraction of the IgM, IgG, and/or beta-galactosidase, and thus is negligible. Thus, it is unclear how a non-covalent complex between a protein and a peptide, per Sarkar et al, would not be reasonably expected by the ordinary artisan to enter a host cell per the method of Sharei et al, given that the peptide antigen non-covalently complexed with the larger proteins are essentially the same size and dimension as the larger protein itself. 

Conclusion
3. 	No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN K. HILL whose telephone number is (571)272-8036.  The examiner can normally be reached on 12pm-8pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KEVIN K. HILL
Examiner
Art Unit 1633



/KEVIN K HILL/Primary Examiner, Art Unit 1633